
	

113 HR 5022 IH: Enhanced Dental Care for Veterans Act of 2014
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5022
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mr. Vargas introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve dental health care for veterans, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Enhanced Dental Care for Veterans Act of 2014.
		2.Restorative dental services for veteransSection 1710(c) of title 38, United States Code, is amended—
			(1)in the second sentence—
				(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
				(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by inserting (1) after (c);
			(3)by striking The Secretary and inserting the following:
				
					(2)The Secretary; and
			(4)by adding at the end the following new paragraph:
				
					(3)In addition to the dental services, treatment, and appliances authorized to be furnished by
			 paragraph (2), the Secretary may furnish dental services and treatment,
			 and dental appliances, needed to restore functioning in a veteran that is
			 lost as a result of any services or treatment furnished under this
			 subsection..
			3.Pilot program on expansion of furnishing of dental care to all enrolled veterans
			(a)Pilot program requiredCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasibility
			 and advisability of furnishing dental care to veterans enrolled in the
			 system of patient enrollment under section 1705 of title 38, United States
			 Code, who are not eligible for dental services and treatment, and related
			 dental appliances, under current authorities.
			(b)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the
			 commencement of the pilot program.
			(c)Locations
				(1)In generalThe Secretary shall carry out the pilot program at not fewer than 16 locations as follows:
					(A)Four Department of Veterans Affairs medical centers with an established dental clinic.
					(B)Four Department medical centers with a current contract for the furnishing of dental care.
					(C)Four Community-Based Outpatient Clinics (CBOCs) with space available for the furnishing of services
			 and treatment under the pilot program.
					(D)Four facilities selected from among Federally Qualified Health Centers (FQHCs) and Indian Health
			 Service facilities with established dental clinics, of which—
						(i)at least one facility shall be such an Indian Health Service facility; and
						(ii)any Indian Health Service facility so selected shall be selected in consultation with the Secretary
			 of Health and Human Services.
						(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in each of the following:
					(A)Rural areas.
					(B)Areas that are not in close proximity to an active duty military installation.
					(C)Areas representing different geographic locations, such as census tracts established by the Bureau
			 of Census.
					(d)Scope of servicesThe dental services and treatment furnished to veterans under the pilot program shall be consistent
			 with the dental services and treatment furnished by the Secretary to
			 veterans with service-connected disabilities rated 100 percent disabling
			 under the laws administered by the Secretary.
			(e)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran.
			(f)Limitation on amount of services
				(1)In generalExcept as provided in paragraph (3), the total amount the Secretary may expend furnishing dental
			 services and treatment to any veteran participating in the pilot program
			 during any one-year period may not exceed such amount as the Secretary
			 determines appropriate. The amount so determined may not be less than
			 $1,000.
				(2)ConsultationThe Secretary shall make the determination under paragraph (1)—
					(A)in consultation with the Director of the Indian Health Service; and
					(B)in consultation with the Director of the Centers for Medicare and Medicaid Services if one or more
			 Federally Qualified Health Centers is selected as a location for the pilot
			 program under subsection (c)(1)(D).
					(3)Services in excess of limitation amountThe total amount expended by the Secretary in furnishing dental services and treatment to a
			 particular veteran participating in the pilot program during a one-year
			 period may exceed the amount determined under paragraph (1) if the
			 Secretary determines, before furnishing such services and treatment, based
			 on an examination of the veteran by a dentist participating in the pilot
			 program that the furnishing of such services and treatment is necessary.
			 Any determination under this paragraph shall be made on a case-by-case
			 basis.
				(g)CopaymentsThe Secretary may collect copayments for dental services and treatment furnished under the pilot
			 program in accordance with authorities on the collection of copayments for
			 medical care of veterans under chapter 17 of title 38, United States Code.
			(h)Program administration
				(1)Notice to covered veterans on pilot programIn carrying out the pilot program, the Secretary shall inform all veterans eligible to participate
			 in the pilot program of the services and treatment available under the
			 pilot program.
				(2)ContractsIn carrying out the pilot program, the Secretary may enter into contracts with appropriate entities
			 for the provision of dental services and treatment under the pilot
			 program. Each such contract shall specify performance standards and
			 metrics and processes for ensuring compliance of the contractor concerned
			 with such performance standards.
				(i)Reports
				(1)Preliminary reports
					(A)In generalNot later than each of one year and three years after the date of the commencement of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.
					(B)ContentsEach report under subparagraph (A) shall include the following:
						(i)A description of the implementation and operation of the pilot program.
						(ii)The number of veterans receiving services and treatment under the pilot program, and a description
			 of the dental services and treatment furnished to such veterans.
						(iii)An analysis of the costs and benefits of the pilot program, including a comparison of costs and
			 benefits by location type.
						(iv)The current findings and conclusions of the Secretary with respect to the pilot program.
						(v)Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.
						(2)Final report
					(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the pilot
			 program.
					(B)ContentsThe report under subparagraph (A) shall include the following:
						(i)The findings and conclusions of the Secretary with respect to the pilot program.
						(ii)Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.
						4.Program on education to promote dental health in veterans
			(a)Program required
				(1)In generalThe Secretary of Veterans Affairs shall carry out a program of education to promote dental health
			 for veterans who are enrolled in the system of patient enrollment of the
			 Department of Veterans Affairs under section 1705 of title 38, United
			 States Code.
				(2)ConstructionNothing in the program shall be deemed to alter or revise the eligibility of any veteran for dental
			 care under the laws administered by the Secretary.
				(b)ElementsThe program required by subsection (a) shall provide education for veterans on the following:
				(1)The association between dental health and overall health and well-being.
				(2)Proper techniques for dental care.
				(3)Signs and symptoms of commonly occurring dental issues, including caries.
				(4)Treatment options for commonly occurring dental issues.
				(5)Options for obtaining access to dental care, including information on eligibility for dental care
			 through the Department and on purchasing private dental insurance.
				(6)Options for obtaining low or no-cost dental care, including through dental schools and Federally
			 Qualified Health Centers.
				(7)Such other matters relating to dental health as the Secretary considers appropriate.
				(c)Delivery of educational materials
				(1)In generalThe Secretary shall provide educational materials to veterans under the program required by
			 subsection (a) through a variety of mechanisms, including the following:
					(A)The availability and distribution of print materials at Department facilities, including medical
			 centers, clinics, Vet Centers, and readjustment counseling centers.
					(B)The availability and distribution of materials over the Internet, including through webinars and My
			 HealtheVet.
					(C)Presentations of information, including both small group and large group presentations.
					(2)Selection of mechanismsIn selecting mechanisms for purposes of this subsection, the Secretary shall select mechanisms
			 designed to maximize the number of veterans who receive education under
			 the program.
				5.Information on dental services for inclusion in electronic medical records under dental insurance
			 pilot program
			(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall expand the dental insurance pilot program
			 established by section 17.169 of title 38, Code of Federal Regulations, to
			 establish a mechanism by which private sector dental care providers may
			 forward to the Department of Veterans Affairs information on dental care
			 furnished to individuals under the pilot program for inclusion in the
			 electronic medical records of the Department with respect to such
			 individuals.
			(b)Construction with current pilot program requirements
				(1)In generalNothing in this section shall be construed to revise eligibility for participation in, or the
			 locations of, the pilot program referred to in subsection (a).
				(2)DurationThe Secretary may continue the pilot program for two years in addition to the duration otherwise
			 provided for the pilot program in section 17.169 of title 38, Code of
			 Federal Regulations, if the Secretary determines that the continuation is
			 needed to assess the mechanism required by subsection (a).
				(3)Voluntary participation in mechanismThe participation in the mechanism required by subsection (a) of an individual otherwise
			 participating in the pilot program shall be at the election of the
			 individual.
				(c)Inclusion of information on mechanism in reportsEach report to Congress on the pilot program after the date of the commencement of the mechanism
			 required by subsection (a) shall include information on the mechanism,
			 including a current assessment of the feasibility and advisability of
			 using the mechanism to include information on dental care furnished to
			 individuals in the electronic medical records of the Department with
			 respect to such individuals.
			
